*1316OPINION.
Lansdon:
There being only an overassessment involved for 1918, this Board has no jurisdiction over the tax controversies of that year. Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.
At the hearing the petitioner testified in his own behalf. The findings of fact which we have made are based upon such oral evidence and upon the testimony of the revenue agent who examined the petitioner’s returns. There is nothing in the evidence so adduced to establish the contention of the petitioner.

Judgment will he entered for the respondent.